Order of disposition, Family Court, Bronx County (Rhoda Cohen, J.), entered July 7, 1995, which, after inquest, terminated respondents’ parental rights upon findings of permanent neglect, and order, same court and Judge, entered July 28, 1995, which denied respondents’ motions to vacate their defaults at the fact-finding and dispositional hearings, unanimously affirmed, without costs.
Respondents’ motions to vacate their respective defaults were properly denied for failure to present either a reasonable excuse for their nonattendance or a meritorious defense (Matter of Celeste M., 180 AD2d 437). Respondents’ claimed recent attempts to end their drug dependency came too late, after a long period of no meaningful contact with their children and of consistent failure to cooperate with the agency’s numerous efforts to help them end their drug abuse. Concur—Murphy, P. J., Milonas, Nardelli and Andrias, JJ.